DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020, 10/6/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2017/0263735) in view of Bryant (US 2005/0136598).
Regarding claim 1, Cheng discloses, in at least figure 6 and related text, a thin film transistor (TFT), comprising: 
a gate electrode (2, [34]) above a substrate (1, [34]); 
a channel layer (4, [36]) above the gate electrode (2, [34]); 
a source electrode (41, [42]) above the channel layer (4, [36]) and adjacent to a source area (area of 4 contacted with 41, figure) of the channel layer (4, [36]); 

a passivation layer (5, [42]) above the channel layer (4, [36]) and between the source electrode (41, [42]) and the drain electrode (42, [42]); 
a top dielectric layer (6, [43]) above the gate electrode (2, [34]), the channel layer (4, [36]), the source electrode (41, [42]), the drain electrode (42, [42]), and the passivation layer (5, [42]).
Cheng does not explicitly disclose an air gap above the passivation layer and below the top dielectric layer, and between the source electrode and the drain electrode.
Bryant teaches, in at least figure 2 and related text, the TFT comprising an air gap (36, [34]) above the passivation layer (26, [32]) and below the top dielectric layer (42, [34]), and between the source electrode (30, [33]) and the drain electrode (28, [33]), for the purpose of providing an enclosure for the heat responsive reaction chamber ([20]).
Cheng and Bryant are analogous art because they both are directed to thin film transistor (TFT) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng with the specified features of Bryant because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Cheng to have the air gap above the passivation layer and below the top dielectric layer, and between the source electrode and the drain electrode, as taught by Bryant, for the purpose of providing an enclosure for the heat responsive reaction chamber ([20], Bryant).

Cheng in view of Bryant does not explicitly disclose the air gap has a thickness between the passivation layer and the top dielectric layer in a range of about 0.5 nanometers (nm) to about 20 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness between the passivation layer and the top dielectric layer as claimed in claim 2 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the thickness between the passivation layer and the top dielectric layer as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the air gap has a thickness between the passivation layer and the top dielectric layer in a range of about 0.5 nanometers (nm) to about 20 nm) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 3, Cheng in view of Bryant discloses the TFT of claim 1 as described above.
Cheng further discloses, in at least figure 6 and related text, the channel layer (4, [38]) includes indium doped zinc oxide (IZO) ([38]), zinc tin oxide (ZTO) ([38]), amorphous silicon (a-Si) ([38]), amorphous germanium (a-Ge), low-temperature polycrystalline silicon (LTPS), transition metal dichalcogenide (TIMD), yttrium-doped zinc oxide (YZO), polysilicon ([38]), poly germanium doped with boron, poly germanium doped with aluminum, poly germanium doped with phosphorous, poly germanium doped with arsenic, indium oxide ([38]), tin oxide ([38]), zinc oxide ([38]), gallium oxide ([38]), indium gallium zinc oxide (IGZO) ([38]), copper oxide, nickel oxide, cobalt oxide, indium tin oxide ([38]), tungsten disulphide, molybdenum disulphide, molybdenum selenide, black phosphorus, indium antimonide, graphene, graphyne, borophene, germanene, silicene, Si2BN, stanene, phosphorene, molybdenite, poly- III-V like InAs, InGaAs, 
Regarding claim 4, Cheng in view of Bryant discloses the TFT of claim 1 as described above.
Cheng further discloses, in at least figure 6 and related text, the gate electrode (2, [34]), the source electrode (41, [42]), or the drain electrode (41, [42]) includes titanium (Ti) ([42]), molybdenum (Mo) ([39]), gold (Au), platinum (Pt), aluminum (Al) ([39]), nickel (Ni), copper (Cu) ([42]), chromium (Cr), hafnium (Hf), indium (In), or an alloy of Ti, Mo ([39]), Au, Pt, Al ([39]), Ni, Cu, Cr, TiAlN, HfAlN, or InAlO.
Regarding claim 5, Cheng in view of Bryant discloses the TFT of claim 1 as described above.
Cheng further discloses, in at least figure 6 and related text, the substrate (1, [39]) includes a silicon substrate, a glass substrate ([39]), a metal substrate, or a plastic substrate ([39]).
Regarding claim 6, Cheng in view of Bryant discloses the TFT of claim 1 as described above.
Cheng further discloses, in at least figure 6 and related text, the passivation layer (5, [42]) includes oxide or nitride of silicon (Si) ([42]), germanium (Ge), aluminum (Al) ([42]), gallium (Ga), zirconium (Zr), yttrium (Y), hafnium (Hf) ([42]), vanadium (V), magnesium (Mg), calcium (Ca), barium (Ba), strontium (Sr), antimony (Sb), or tantalum (Ta).
Regarding claim 7, Cheng in view of Bryant discloses the TFT of claim 1 as described above.

Regarding claim 8, Cheng in view of Bryant discloses the TFT of claim 1 as described above.
Cheng further discloses, in at least figure 6 and related text, a gate dielectric layer (3, [40]) above the gate electrode (2, [39]) and below the channel layer (4, [41]), wherein the gate dielectric layer (3, [40]) includes silicon and oxygen ([40]); silicon and nitrogen ([40]); yttrium and oxygen; silicon, oxygen, and nitrogen ([40]); aluminum and oxygen ([40]); hafnium and oxygen ([40]); tantalum and oxygen; or titanium and oxygen.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2017/0263735) in view of Bryant (US 2005/0136598), and further in view of Sharma (US 2020/0152635).
Regarding claim 9, Cheng in view of Bryant discloses the TFT of claim 1 as described above.
Cheng in view of Bryant do not explicitly disclose an interlayer dielectric (ILD) layer above the substrate and below the gate electrode.
Sharma teaches, in at least figure 2 and related text, the TFT comprising an interlayer dielectric (ILD) layer (221, [43]) above the substrate (220, [43]) and below the gate electrode (222, [43]), for the purpose of providing insulating the gate electrode from the substrate.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Cheng in view of Bryant to have the interlayer dielectric (ILD) layer above the substrate and below the gate electrode, as taught by Sharma, for the purpose of providing insulating the gate electrode from the substrate.
Regarding claim 10, Cheng in view of Bryant discloses the TFT of claim 1 as described above.
Cheng in view of Bryant do not explicitly disclose the TFT is above an interconnect that is above the substrate.
Sharma teaches, in at least figure 7 and related text, the TFT comprising the TFT (714, [77]) is above an interconnect (712/716/718, [79]) that is above the substrate (720, [78]), for the purpose of providing integration of TFT on the FEOL circuitry ([80]) thereby improving integration density.
Cheng, Bryant, and Sharma are analogous art because they all are directed to thin film transistor (TFT) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Cheng in view of Bryant with the specified features of Sharma because they are from the same field of endeavor.
.
Claims 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 2020/0152635) in view of Bryant (US 2005/0136598).
Regarding claim 18, Sharma discloses, in at least figures 1-2 and related text, a computing device (the limitation of “a computing device” has not patentable weight because it is interpreted as intended use), comprising: 
a circuit board ([16]); and 
a memory device coupled to the circuit board ([16]) and including a memory array (100, [36]), wherein the memory array includes a plurality of memory cells (102/104/106/108, [36]), a memory cell of the plurality of memory cells (102/104/106/108, [36]) includes a transistor (114, [36]) and a storage cell (112, [38]), and wherein the transistor includes: 
a gate electrode (111/222, [40], [42]) coupled to a word line (W1/W2, [37]) of the memory array (100, [36]); 
a channel layer (227, [43]) above the gate electrode (111/222, [40], [42]); 
a source electrode (109/226, [40], [43]) above the channel layer (227, [43]), adjacent to a source area of the channel layer (227, [43]), and coupled to a bit line (B1/B2, [37]) of the memory array (100, [36]); 

a passivation layer (224, [42]) above the channel layer (227, [43]) and between the source electrode (109/226, [40], [43]) and the drain electrode (107/228, [40], [43]); 
a top dielectric layer (229, [43]) above the gate electrode (111/222, [40], [42]), the channel layer (227, [43]), the source electrode (109/226, [40], [43]), the drain electrode (107/228, [40], [43]), and the passivation layer (224, [42]); and 
the storage cell (112, [38]) further includes a second electrode (101, [40]) coupled to a source line (S1/S2, [37]) of the memory array (100, [36]).
Sharma does not explicitly disclose an air gap above the passivation layer and below the top dielectric layer, and between the source electrode and the drain electrode.
Bryant teaches, in at least figure 2 and related text, the TFT comprising an air gap (36, [34]) above the passivation layer (26, [32]) and below the top dielectric layer (42, [34]), and between the source electrode (30, [33]) and the drain electrode (28, [33]), for the purpose of providing an enclosure for the heat responsive reaction chamber ([20]).
Sharma and Bryant are analogous art because they both are directed to thin film transistor (TFT) and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sharma with the specified features of Bryant because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Sharma 
Regarding claim 19, Sharma in view of Bryant discloses the computing device of claim 18 as described above.
Sharma in view of Bryant does not explicitly disclose the air gap has a thickness between the passivation layer and the top dielectric layer in a range of about 0.5 nanometers (nm) to about 20 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the thickness between the passivation layer and the top dielectric layer as claimed in claim 2 in order to optimize the performance of the device in ….. It is noted that the selection dimension of the thickness between the passivation layer and the top dielectric layer as being no more than use of known technique to improve similar devices in the same way. See MPEP § 2143 I. C. It is noted that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1389 (2007). In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the air gap has a thickness between the passivation layer and the top dielectric layer in a range of about 0.5 nanometers (nm) to about 20 nm) or any unexpected results arising therefrom.
Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Regarding claim 20, Sharma in view of Bryant discloses the computing device of claim 18 as described above.
Sharma further discloses, in at least figures 1-2 and related text, the channel layer (227, [43]) includes indium doped zinc oxide (IZO), zinc tin oxide (ZTO), amorphous silicon (a-Si) ([48]), amorphous germanium (a-Ge), low-temperature polycrystalline silicon (LTPS), transition metal dichalcogenide (TIMD), yttrium-doped zinc oxide (YZO), polysilicon, poly germanium doped with boron, poly germanium doped with aluminum, poly germanium doped with phosphorous, poly germanium doped with arsenic, indium oxide, tin oxide, zinc oxide, gallium oxide, indium gallium zinc oxide (IGZO) ([48]), copper oxide, nickel oxide, cobalt oxide, indium tin oxide, tungsten disulphide, molybdenum disulphide, molybdenum selenide, black 
Regarding claim 21, Sharma in view of Bryant discloses the computing device of claim 18 as described above.
Sharma further discloses, in at least figures 1-2 and related text, the gate electrode (222, [46]), the source electrode (226, [49]), or the drain electrode (228, [49]) includes titanium (Ti) ([46], [49]), molybdenum (Mo) ([49]), gold (Au) ([46], [49]), platinum (Pt) ([46], [49]), aluminum (Al) ([46], [49]), nickel (Ni) ([49]), copper (Cu) ([46], [49]), chromium (Cr) ([49]), hafnium (Hf), indium (In), or an alloy of Ti ([49]), Mo ([49]), Au ([49]), Pt ([49]), Al Ni, Cu ([49]), Cr ([49]), TiAlN, HfAlN, or InAlO.
Regarding claim 22, Sharma in view of Bryant discloses the computing device of claim 18 as described above.
Bryant further teaches, in at least figure 2 and related text, the TFT comprising the passivation layer (26, [32]) includes oxide or nitride of silicon (Si) ([26]), germanium (Ge), aluminum (Al), gallium (Ga), zirconium (Zr), yttrium (Y), hafnium (Hf), vanadium (V), magnesium (Mg), calcium (Ca), barium (Ba), strontium (Sr), antimony (Sb), or tantalum (Ta), for the purpose of providing an enclosure for the heat responsive reaction chamber ([20]).
Regarding claim 23, Sharma in view of Bryant discloses the computing device of claim 18 as described above.

Regarding claim 24, Sharma in view of Bryant discloses the computing device of claim 18 as described above.
Sharma further discloses, in at least figure 7 and related text, the transistor (714, [77]) is above an interconnect (712/716/718, [79]) that is above a substrate (714, [77]).
Regarding claim 25, Sharma in view of Bryant discloses the computing device of claim 18 as described above.
The claimed limitation of “the computing device is a wearable device or a mobile computing device, the wearable device or the mobile computing device including one or more of an antenna, a touchscreen controller, a display, a battery, a processor, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, or a camera coupled with the memory device” has not patentable weight because it is interpreted as intended use.
Allowable Subject Matter
Claims 11-17 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 11 that recite “forming a hard mask layer covering a region of the passivation layer; removing the hard mask layer below the top dielectric layer and above the passivation layer to form an air gap surrounded by the top dielectric layer, the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TONG-HO KIM/             Primary Examiner, Art Unit 2811